         Case 4:14-cv-03640-CW Document 581 Filed 12/11/18 Page 1 of 4



 1   Henry C. Bunsow (SBN 60707)
     hbunsow@bdiplaw.com
 2   Denise M. De Mory (SBN 168076)
     ddemory@bdiplaw.com
 3   Aaron R. Hand (SBN 245755)
     ahand@bdiplaw.com
 4   BUNSOW DE MORY LLP
     701 El Camino Real
 5   Redwood City, CA 94063
     Telephone: (650) 351-7248
 6
     Attorneys for Plaintiffs
 7   TECHNOLOGY PROPERTIES LIMITED, LLC
     and MCM PORTFOLIO LLC
 8

 9

10

11
                                          UNITED STATES DISTRICT COURT
12
                                       NORTHERN DISTRICT OF CALIFORNIA
13
                                                      OAKLAND DIVISION
14

15   TECHNOLOGY PROPERTIES LIMITED, LLC,                         CASE NO. 14-cv-03640 CW
     and MCM PORTFOLIO LLC,
16                                                               MOTION BY ATTORNEYS AT
                         Plaintiffs,                             BUNSOW DE MORY LLP TO
17
                                                                 WITHDRAW AS COUNSEL FOR
              v.                                                 PLAINTIFFS
18
     CANON INC., et al.,                                         Hearing:     January 15, 2019
19
                                                                 Time:        2:30 pm
                         Defendant.                              Courtroom:   6, 2nd Floor
20
                                                                 Judge:       Hon. Claudia Wilken
21

22

23

24

25

26

27

28

     Motion to Withdraw as Attorneys for Plaintiffs                                CASE NO. 14-03640-CW
         Case 4:14-cv-03640-CW Document 581 Filed 12/11/18 Page 2 of 4



 1                                                    NOTICE OF MOTION

 2   To the Parties and their Attorneys of Record:

 3            PLEASE TAKE NOTICE that on January 15, 2019, or as soon thereafter as the matter may

 4   be heard before the Honorable Claudia Wilken, United States District Judge, Courtroom 6, 2nd

 5   Floor, of the United States District Court for the Northern District of California, Oakland Division,

 6   1301 Clay Street, Oakland, CA 94612, attorneys Henry C. Bunsow, Denise M. De Mory, and

 7   Aaron R. Hand of Bunsow De Mory LLP shall and hereby do respectfully seek, pursuant to Civil

 8   L.R. 11-5(a) and in compliance with Cal. R. Prof. Conduct 3-700, an Order Permitting Withdrawal

 9   as counsel for Plaintiffs Technology Properties Limited, LLC (“TPL”) and MCM Portfolio LLC

10   (“MCM”) in this action and termination from this case. Given the nature of this Motion, Movants

11   respectfully request that the Court waive oral argument.

12                      MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

13            Pursuant to Civil L.R. 11-5, Henry C. Bunsow, Denise M. De Mory, and Aaron R. Hand of

14   Bunsow De Mory LLP (“Movants”) hereby notify the Parties and the Court of their intent to and

15   request to withdraw as counsel for Plaintiffs TPL and MCM in this action.1 Movants state the

16   following grounds for this notice and motion:

17            1.        Movants represented Plaintiffs in this action—primarily in a local counsel role—in

18   connection with Plaintiffs’ patent infringement action after it was transferred to this District in

19   mid-2014. At that time, Movants were partners at Bunsow De Mory Smith & Allison LLP

20   (“BDSA”). Movants’ representation of Plaintiffs has ended, as set forth in additional detail below,

21   and did not include post-judgment or appellate proceedings. Movants have not been actively

22   involved in this action’s proceedings after the district court’s orders disposing of the case and

23   Canon’s motion for attorneys’ fees in mid-2017. Indeed, the BDSA firm dissolved in August

24   2017, and Movants have not been actively involved in Plaintiffs’ representation in this matter after

25

26
         1
          Brian A.E. Smith previously entered an appearance for Plaintiffs while a partner at BDSA.
27   Mr. Smith is not as was never affiliated with Bunsow De Mory LLP.
28

     Motion to Withdraw as Attorneys for Plaintiffs                                CASE NO. 14-03640-CW
         Case 4:14-cv-03640-CW Document 581 Filed 12/11/18 Page 3 of 4



 1   the formation of Bunsow De Mory LLP.2

 2            2.        The court entered an order granting Canon’s motion for summary judgment of non-

 3   infringement on September 16, 2016. (Doc. 527.) Judgment was entered, and the case was closed

 4   the same day. (Docs. 528 & 529). Plaintiffs filed a notice of appeal of the court’s order granting

 5   summary judgment on October 14, 2016. (Doc. 541).

 6            3.        Canon filed a motion seeking attorneys’ fees and sanctions on September 30, 2017.

 7   The court entered orders on attorneys’ fees on January 26, 2017 (Doc. 552) and April 12, 2017

 8   (Doc. 561). The court granted attorneys’ fees under 35 U.S.C. § 285, holding the Plaintiffs jointly

 9   and severally liable. The court denied Canon’s request to hold Plaintiffs’ attorneys jointly and

10   severally liable, and also denied Canon’s requests for sanctions under 28 U.S.C. § 1927 and under

11   its inherent authority. (Doc. 552 at 11-13). Plaintiffs filed a notice of appeal of the Court’s orders

12   on attorneys’ fees on May 11, 2017. (Doc. 562).

13            4.        Movants did not represent Plaintiffs in the consolidated Federal Circuit Appeal

14   following judgment in this action (Appeal Nos. 17-1063 and 17-1536).

15            5.        On September 1, 2017, attorney David M. Wiseblood entered an appearance on

16   behalf of MCM in this action, and remains counsel for MCM.

17            6.        The Federal Circuit’s Mandate issued on May 18, 2018.

18            7.        Canon has already propounded written discovery and conducted a Rule 69

19   deposition of MCM pursuant to Rule 30(b)(6) on or about March 5, 2018. Additionally, Canon

20   noticed and (on information and belief) conducted a Rule 30(b)(1) deposition of MCM’s corporate

21   representative, Ms. Susan Anhalt, at that time. Movants did not appear as MCM’s counsel at that

22   deposition; Mr. Wiseblood appeared for and represented MCM.

23            8.        Canon already propounded written discovery and conducted a Rule 69 deposition

24   of TPL pursuant to Rule 30(b)(6) on or about June 4, 2018. Movants did not appear as TPL’s

25

26       2
          Bunsow De Mory LLP filed a registration with the California Secretary of State on or
     around August 14, 2017 and received a State Bar registration or about September 21, 2017.
27

28
     Motion to Withdraw as Attorneys for Plaintiffs                                  CASE NO. 14-03640-CW
                                                         -2-
         Case 4:14-cv-03640-CW Document 581 Filed 12/11/18 Page 4 of 4



 1   counsel at that deposition.

 2            9.        Movants do not represent any director, officer, or other person affiliated with

 3   Plaintiffs in his or her personal capacity.

 4            10.       Movants have advised Plaintiffs to secure alternate counsel for continued

 5   proceedings; MCM did so more than a year ago and has consented to Movants’ withdrawal.

 6            11.       Movants have taken reasonable steps to avoid reasonably foreseeable prejudice to

 7   the rights of the Plaintiffs as contemplated by Rule 3-700.

 8            12.       Movants’ withdrawal will not cause any prejudice or delay in this case, wherein the

 9   substantive proceedings are complete.

10            13.       Given the nature of this request, and potential burden to parties in travelling and

11   attending a hearing on this Motion, Movants respectfully request that the Court waive oral

12   argument.

13            THEREFORE, as Movants have demonstrated good cause why withdrawal should be

14   granted, Movants respectfully request that the Court waive oral argument, grant this request for

15   leave to withdraw as counsel, and enter an order stating that Movants are so withdrawn and are to

16   be terminated from this action.

17   Dated: December 11, 2018                         Respectfully submitted,
18                                                    BUNSOW DE MORY LLP
19                                                    By: /s/ Aaron R .Hand
                                                      Aaron R. Hand
20
                                                      Henry C. Bunsow (SBN 60707)
21                                                    hbunsow@bdiplaw.com
                                                      Denise M. De Mory (SBN 168076)
22                                                    ddemory@bdiplaw.com
                                                      Aaron R. Hand (SBN 245755)
23                                                    ahand@bdiplaw.com
                                                      BUNSOW DE MORY LLP
24                                                    701 El Camino Real
                                                      Redwood City, CA 94063
25                                                    Telephone: (650) 351-7248
                                                      Facsimile: (650) 351-7253
26
                                                      Attorneys for Plaintiffs
27                                                    TECHNOLOGY PROPERTIES LIMITED, LLC and
                                                      MCM PORTFOLIO LLC
28
     Motion to Withdraw as Attorneys for Plaintiffs                                     CASE NO. 14-03640-CW
                                                          -3-
